Citation Nr: 1611671	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  12-07 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery Alabama


THE ISSUE

Whether new and material evidence has been presented to reopen a claim for service connection for pseudofolliculitis barbae.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from August 14, 1986 to August 13, 1994, and in the Army from August 14, 1995 to October 14, 1995.  Thereafter, he served in the U.S. Army Reserves through September 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Montgomery Alabama.

In December 2011, the Veteran testified during a personal hearing at the RO.  He also testified during a hearing before the undersigned Veterans Law Judge (VLJ) in January 2016.  Transcripts of these hearings are associated with the claims file.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

While the Board sincerely regrets the additional delay, the Veteran's claim must be remanded for further development to ensure that it is afforded every consideration.  In January 2016, he testified that he had a "no shave profile" and had a beard for his entire time while he was in the Navy.  (Hearing Transcript p. 4).  He further stated that he used over-the-counter ointment (Mycitracin) if he shaved.  (Id. at 7).  He stated that his skin problem has continued since his service, but only that he only engages in self-treatment (no treatment from a medical facility).  (Id. p. 8).  

In order to make this preliminary finding, the RO must obtain the Veteran's service personnel (SPRs) and complete service treatment records (STRs) from both his active duty and service with the U.S. Army Reserves.  In a December 2011 DRO hearing, the Veteran and his representative testified that his STRs were incomplete and that his named appeared two different ways depending on the branch of service.  On remand, more efforts should be taken to obtain the complete service records.

Efforts to obtain the Veteran's SSA records must also be made, and he should be afforded a VA examination, as described below.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to verify any periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), from October 1995 to September 2004.

2.  Make arrangements to the Veteran's complete service treatment records and his complete service personnel records, to include any shaving profiles, for all periods of service from August 1986 to September 2004.  In requesting these records, both versions of the Veteran's name (T.F. and H.F.) must be used.  See pages 3 and 4 of DRO hearing transcript, dated December 5, 2011.

3.  Contact the SSA and request copies of all documents pertaining to the Veteran, including all decisions and all medical records relied upon in making the decisions.

4. After the above records have been obtained, schedule the Veteran for a VA dermatology examination.  The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must note its review. 

The examiner must identify all current skin disorders of the Veteran's face, to include any pseudofolliculitis barbae.

For each diagnosed disorder, the examiner must provide an opinion as to the likelihood that it had its clinical onset during active service or is related to any incident of service.  In providing this opinion, the examiner must consider the Veteran's statements as to his continuing observations and symptoms concerning the skin on his face since service, as well as his statement that he was placed on a  shaving profile during service.   

The opinion must be supported by a complete explanation/rationale. 

5.  Finally, readjudicate the claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case (SSOC) and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






